United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-1263
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

        United Pain Care, LTD., doing business as United Pharmacy

                    lllllllllllllllllllllDefendant - Appellant

                           Mahmood Ahmad, M.D.

                          lllllllllllllllllllllDefendant
                                 ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                        Submitted: December 5, 2018
                           Filed: January 9, 2019
                               [Unpublished]
                               ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       In this civil action brought by the United States under the Controlled
Substances Act (CSA), 21 U.S.C. § 801 et seq., against Mahmood Ahmad,1 and
United Pain Care, Ltd. (UPC), for failure to maintain accurate records, UPC appeals
the district court’s2 (1) adverse grant of summary judgment; (2) judgment entered
upon a jury’s verdict finding that UPC violated the CSA; and (3) calculation of civil
penalties.

       Upon de novo review, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247
(1986) (explaining the standard of review for grants of summary judgment), we
conclude that the district court correctly determined that UPC could be liable for civil
penalties for negligent record-keeping, see 21 U.S.C. § 842(a)(5) (making it unlawful
for any person to refuse or negligently fail to adhere to CSA’s record-keeping
requirements); 21 C.F.R. § 1300.01(b) (defining “person”). We further conclude that
the trial evidence was sufficient to support the jury’s finding of negligent record-
keeping under the CSA, see LeSueur Creamer, Inc. v. Haskon, Inc., 660 F.2d 342,
347 (8th Cir. 1981) (holding that a jury’s finding of negligence will be overturned for
insufficient evidence only where the verdict is clearly contrary to the evidence), and
that the district court did not abuse its discretion in calculating the civil monetary
penalties, see McDowell v. Price, 731 F.3d 775, 783 (8th Cir. 2013) (reviewing a
district court’s decision to impose penalties for an abuse of discretion); Advance
Pharm., Inc. v. United States, 391 F.3d 377, 399-400 (2d Cir. 2004) (listing various
factors that a court could consider when assessing civil penalties). The judgment is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
          Dr. Ahmad is not a party to this appeal.
      2
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                           -2-